ORDER
PER CURIAM
Andrew Gladney (“Appellant”) appeals from the trial court’s award of damages only to PRG Properties, LLC (“PRG”) on a default judgment on PRG’s claim of breach of fiduciary duty against Appellant. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).